Title: From George Washington to Jacob Read, 3 November 1784
From: Washington, George
To: Read, Jacob



Sir,
Mount Vernon Novr 3d 1784.

The last Post gave me the honor of your letter of the 22d Ulto from New York and the little Tract which it enclosed. for both, you have my thanks.
My tour to the Westward, was less extensive than I intended. The Indians, it was said, were in too discontented a mood, for me to expose myself to their insults; as I had no object in contemplation

which could justify any risk; my property in that Country having, previously, undergone every species of attack and diminution, that the nature of it would admit. To see the condition of my Lands which were nearest, & settled—and to dispose of those which were more remote, & unsettled, was all I had in view. The first I accomplished. The other I could not; and returned three weeks sooner than I expected.
You are pleased, my good Sir, to request that I would furnish you with such observations as I might have made in this tour, respecting “the Western Territory, Posts, or in general on Indian Affairs.” with respect to the first and last, I had abundant reason to convince me, that the predictions of a letter, which I wrote on the 7th of Septr 1783 to a Committee of Congress, (at their request) in part, are already verified—and that the rest, if the treaty which is now depending with the Indians, does not avert them, are upon the point of being so. And with respect to the Posts—two other letters of mine—the first on the 2d of May last year, the other of the 8th of Septr following—addressed (by desire) to the Committee appointed to form a Peace establishment for the Union, contain my Sentiments on that Subject; fully, & clearly.
As these letters were addressed to Committees, at their own request, ’tis possible the members only of them, may have seen them—this must be my apology therefore for the reference, instead of a recital.
What may be the result of the Indian Treaty I pretend not to say; equally unacquainted am I with the Instructions, or Powers of the Commissioners; but if a large cession of territory is expected from them, a disappointment I think will ensue; for the Indians, I have been told, will not yield to the proposal. Nor can I see wherein lyes the advantages of it, if they would—at a first purchase—unless a number of States, tho’ thinly Inhabited, would be more than a counterpoize in the political Scale, for progressive & compact settlements.
Such is the rage for speculating in, and forestalling of Lands on the No. West side of the Ohio, that scarce a valuable spot within any tolerable distance of it, is left without a claimant. Men in these times, talk with as much facility of fifty, a hundred, and even 500,000 Acres as a Gentleman formerly would do of 1000 acres. In defiance of the proclamation of Congress,

they roam over the Country on the Indian side of the Ohio—mark out Lands—Survey—and even settle them. This gives great discontent to the Indians, and will unless measures are taken in time to prevent it, inevitably produce a war with the western Tribes. To avoid which, there appears to me to be only these ways. Purchase, if possible, as much Land of them immediately back of us, as would make one or two States, according to the extent Congress design, or would wish to have them of; and which may be fully adequate to all our present purposes. Fix such a price upon the Lands, so purchased, as would not be too exorbitant & burthensome for real occupiers, but high enough to discourage monopolizers. Declare all steps, heretofore taken to procure Lands on the No. Wt side of the Ohio, contrary to the prohibition of Congress, to be null & void. and that any person thereafter, who shall presume to mark—Survey—or settle Lands beyond the limits of the New States, & purchased Lands, shall not only be considered as outlaws, but fit subjects for Indian vengeance.
If these, or similar measures are adopted, I have no doubt of Congress’s deriving a very considerable revenue from the Western territory; but Land, like other commodities, rise or fall in proportion to the quantity at market. consequently a higher price may be obtained by the acre, for as much as will constitute one or two States, than can be had if ten States were offered for Sale at the sametime, besides extending the benefits, and deriving all the advantages of Law & Government from them at once; neither of which can be done in sparse settlements, where nothing is thought of but scrambling for Land, which more than probably would involve confusion & bloodshed.
It is much to be regretted, that the slow determinations of Congress involve many evils. It is much easier to avoid mischiefs, than to apply remedies after they have happened. Had Congress paid an earlier attention to, or decided sooner on Indian Affairs, matters would have been in a more favorable train than they now are—and if they are longer delayed, they will grow worse. Twelve months ago the Indians would have listened to propositions of any kind with more readiness than they will do now. The terms of Peace frightened them, and they were disgusted with Great Britn for making such. Bribery, and every address which British art could devise have been practiced

since to sooth them—to estrange them from us—and to secure their Trade.
To what other causes can be ascribed, their holding our Western Posts so long, after the ratification of the Treaty, contrary to the spirit tho they do it under the letter of it. To remove their Garrisons and Stores is not the work of a week; for if report be true, they have only to shift them to the opposite side of the line. but it is now more than a year since I foretold what has happened; & I shall not be surprized if they leave us no Posts to occupy; for if they mean to surrender them at all, they may fix upon a season, or appoint a short day perhaps for the evacuation, which would preclude all relief—especially as I beleive you are in no condition to possess them—To do it properly, requires time; ordnance, stores, Provisions, and other articles, no more than Garrisons, are to be established in a moment; even where Boats & other conveniences (of which I dare say you are deficient) are at hand to transplant them. Supposing this to be the case, their will be an interregnum, during which the works will be left without guards, and being obnoxious to British policy, & Indian prejudices, will, by accidental fires, or Indian Drunkeness end in conflagration.
There is a matter which tho’ it does not come before Congress wholly, is in my opinion, of great political importance, and ought to be attended to in time. It is to prevent the trade of the Western territory from settling in the hands, either of the Spaniards or British. if either of these happen, there is a line of seperation at once drawn between the Eastern & Western Country. The consequences of which may be fatal. To tell any man of information, how fast the latter is settling—how much more rapidly it will settle, by means of foreign emigrants, who can have no particular predeliction for us; of the vast fertility of the Soil—and the population the Country is competent to, would be futile—and equally nugatory to observe that it is by the cement of inte⟨rest⟩ only, we can be held together. If then the trade of that Country should flow through the Mississipi or St Lawrence—If the Inhabitants thereof should form commercial connexions, which lead, we know, to intercourse of other kinds—they would in a few years be as unconnected with us, indeed more so, than we are with South America; and wd soon be alienated from us.

It may be asked how we are to prevent this? Happily for us the way is plain—and our immediate Interests, as well as remote political advantages, points to it; whilst a combination of circumstances renders the present Epocha more favorable than any other, to accomplish them—Extend the inland navigation of the Eastern waters—communicate them as near as possible (by excellent Roads) with those which run to the Westward. open these to the Ohio—and such others as extend from the Ohio towards Lake Erie; and we shall not only draw the produce of the Western Settlers, but the Fur & peltry trade of the lakes also, to our Ports (being the nearest, & easiest of transportation) to the amazing encrease of our Exports, while we bind those people to us by a chain which never can be broken.
This is no Utopean Scheme—it can be demonstrated as fully as facts can ascertain any thing—that not only the produce of the Ohio & its waters, at least to the falls, but those of the lakes also, as far even as that of the Wood, may be brought to the Sea Ports of the United States by routs shorter, easier, and less expensive than they can be carried to Montreal or New Orleans. if we would be at a little trouble and expence to open them. I will acknowledge that the most essential part of this business comes more properly before individual States than the Union; but there is one part of it, which lyes altogether with the latter—and that is, to have actual Surveys of the Western territory; more especially of the Rivers which empty into the Ohio on the North West side thereof, which have the easiest & best communications with Lake Erie—reporting the nature of these waters—the practicability of their navigation, & expence in opening of them. This, in my opinion, is an important business, and admits of no delay—it would shew the value of those Lands more clearly—it would attract the attention of the Settlers, and the Traders—it would give the Ton[e], & fix ideas that at present are as floating as chaos.
You see Sir I have obeyed your commands—my sentiments are delivered with freedom—the worst construction they will admit of, is, that they are errors of judgment; for sure I am, I have no private views that can be promoted by the adoption of them. Mrs Washington thanks you for your polite remembrance of her, and joins me in best respects. I am with esteem & regard Dr Sir Yr most Obt Hble Servt

Go: Washington

